The State of TexasAppellee/s




                        Fourth Court of Appeals
                               San Antonio, Texas
                                    August 19, 2014

                                  No. 04-14-00498-CR

                                   Benjamin ELIAS,
                                      Appellant

                                           v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the County Court at Law No. 12, Bexar County, Texas
                                 Trial Court No. 427052
                         Honorable Scott Roberts, Judge Presiding


                                    ORDER
    The Appellant’s Motion for Extension of Time to File Notice of Appeal is hereby
GRANTED.



                                                _________________________________
                                                Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of August, 2014.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court